


110 HCON 319 IH: Recognizing March 19, 2008, as the fifth

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 319
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Mr. Wexler submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Recognizing March 19, 2008, as the fifth
		  anniversary of the Iraq war and urging President George W. Bush to begin an
		  immediate and safe redeployment of United States Armed Forces from
		  Iraq.
	
	
		Whereas the Iraq war began on March 19, 2003, when
			 President George W. Bush announced before the entire Nation that
			 American and coalition forces are in the early stages of military
			 operations to disarm Iraq, to free its people and to defend the world from
			 grave danger.;
		Whereas March 19, 2008, marks the fifth year of the Iraq
			 war, one of the biggest foreign policy disasters in American history;
		Whereas during March 2008, all Americans, including
			 families of members of the United States Armed Forces maimed or killed in Iraq,
			 will reflect, mourn, pray, and hold vigils;
		Whereas countless numbers of Americans have been
			 permanently scarred and their lives shattered because of the Iraq war;
		Whereas as of January 2, 2008, according to
			 Department of Defense, the United States had 155,846 troops stationed in
			 Iraq—137,709 members of the regular components of the Armed Forces and 18,137
			 members of the National Guard or Reserves;
		Whereas as of March 11, 2008, 3,983 members of the United
			 States Armed Forces have died since the beginning of the Iraq war, according to
			 the Iraq Coalition Casualty Count;
		Whereas of March 1, 2008, over 39,000 members of the
			 United States Armed Forces have been permanently maimed or injured, according
			 to the United States Department of Defense;
		Whereas Nobel Prize winning economist Joseph Stiglitz,
			 along with co-author Harvard professor Linda Bilmes, concludes in his book
			 The Three Trillion Dollar War: The True Cost of the Iraq
			 Conflict that the Iraq war will cost American taxpayers at least three
			 trillion dollars;
		Whereas, according to Mr. Stiglitz and Ms. Bilmes,
			 U.S. military operations in Iraq already have exceeded the cost of the
			 12-year war in Vietnam and is more than double the cost of the Korean
			 Conflict.;
		Whereas, according to the Iraq Body Count (IBC),
			 approximately 89,300 Iraqi civilians have been killed since the beginning of
			 the Iraq war, although some independent estimates suggest Iraq civilian deaths
			 to be in the hundreds of thousands;
		Whereas, according to the United Nations Refugee Agency
			 and the International Organization for Migration, in 2007 almost 5 million
			 Iraqis had been displaced by violence in their country, the vast majority of
			 whom have fled since 2003;
		Whereas March 19, 2008, marks the fifth anniversary of the
			 Iraq war which has no end in sight under the failed leadership of President
			 Bush;
		Whereas the Iraq war has severely compromised United
			 States efforts to effectively fight the war on terrorism and irreparably
			 damaged our Nation’s credibility globally;
		Whereas the Iraq war has left Americans less safe, has
			 cost over $500 billion, and has embroiled our brave troops in an unwinnable and
			 deadly sectarian war;
		Whereas thousands of members of the United States Armed
			 Forces who were sent into Iraq without adequate body armor or armored vehicles
			 for five years are now on their second or third 15-month rotation;
		Whereas 5 years after the start of the Iraq war, too many
			 members of the United States Armed Forces returning home are still not
			 receiving adequate health care or effective psychiatric care;
		Whereas President Bush is unwilling to change
			 course in Iraq despite the long-term impact of his policies on American
			 national security or the urgent need for America to address a resurgent Al
			 Qaeda in Afghanistan and Pakistan;
		Whereas President Bush and his Administration continue to
			 carelessly spend billions of dollars a month in Iraq, diverting critically
			 needed funding for health care, education, strengthening the Nation’s bridges
			 and infrastructure, and assisting Americans coping with an economic
			 recession;
		Whereas the coalition of the willing has dwindled in Iraq,
			 millions of Iraqis remain internally and externally displaced, and the Iraqi
			 people have said unequivocally in poll after poll that they want United States
			 troops out of their country;
		Whereas the Bush Administration’s surge
			 policy has failed to bring political stability to Iraq and lasting
			 reconciliation between ethnic groups;
		Whereas on March 13, 2008, General David H. Petraeus, the
			 top United States commander in Iraq, when asked in an interview about the
			 success of the surge in Iraq, stated No one feels that
			 there has been sufficient progress by any means in the area of national
			 reconciliation.;
		Whereas the Bush Administration is currently negotiating a
			 status of forces agreement with the Iraqi Government that would keep United
			 States Armed Forces in Iraq for the foreseeable future;
		Whereas on May 1, 2007, President Bush vetoed the U.S.
			 Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability
			 Appropriations Act, 2007 (H.R. 1591), which would have set a date to begin
			 withdrawing United States Armed Forces from Iraq;
		Whereas after 5 disastrous years, it is time for United
			 States troops to immediately and safely redeploy from Iraq; and
		Whereas instead of marking another Iraq war anniversary on
			 March 19, 2009, it is time for the United States Congress to end America’s
			 involvement in Iraq by withholding additional funding for the war: Now,
			 therefore, be it
		
	
		That Congress—
			(1)recognizes and
			 honors the heroic sacrifice of the brave members of the United States Armed
			 Forces and their families on the fifth anniversary of the Iraq war;
			(2)urges President
			 George W. Bush not to enter into any long-term United States-Iraq strategic
			 agreement without the approval of Congress;
			(3)urges President
			 Bush to begin an immediate and safe redeployment of United States Armed Forces
			 from Iraq; and
			(4)urges President
			 Bush to live up to his responsibilities and adequately provide health care
			 assistance to United States troops returning from Iraq and Afghanistan.
			
